Title: From James Madison to Edmund Randolph, 11 August 1788
From: Madison, James
To: Randolph, Edmund


My dear friendN. York Augst. 11. 88
The length of the interval since my last has proceeded from a daily expectation of being able to communicate the arrangements for introducing the New Government. The times necessary to be fixt by Congress have been many days agreed on. The place of meeting has undergone many vicisitudes and is still as uncertain as ever. Philada. was first named by a member from Connecticut, and was negatived by the voice of one from Delaware, who wished to make an experiment for Wilmington. New York came next into view. Lancaster was opposed to it & failed. Baltimore was next tried and to the surprise of every one had seven votes, S. Carolina joining the Southern States & Penna. in the question. It was not difficult to foresee that such a vote could not stand. Accordingly the next day, N. York carried it on a second trial, and at present fills the blank. Its success however was owing to Rhode Island whose delegates have refused to vote on the final question & have actually gone home. There are not at present seven States for any place, and the result must depend (Unless R. Island shd. return with instructions as is given out) on the comparative flexibility of the Northern & Southern Delegations. In ordinary cases this would not augur well to the latter. In the existing one something may be hoped from the palpable unreasonableness of the pretensions of N. York, which has 17 Reps. & 8 Senators on one side agst. 42 Reps. & 16 Senators on the other; which is not more than three hundred miles from the Eastern Extreme Metropolis and not less than 4 times that distance from the Southern, and which has no reference at all to the accomodation of the Western Country. I am persuaded also that if the first position be taken here the second will not be taken on the potowmac & that this consideration is among the motives of those who advocate N. York. Indeed I know the latter to be one of the motives.
The inclosed receipt is from the Commander of a Vessel bound to Richmd. who has charge of a Box for you containing 6 Copies of Mazzei’s book, 2 of which are for yourself, the other four for Wythe Blair Bellini & Oster, and 25 other Copies which he wishes to be disposed in Virginia. The price is not mentioned. You will therefore fix the price and put the books into the hands of some dealer in that article for Sale. I have on hand a hundred & odd copies besides to dispose of here in Philada. Boston & Charlestown. The box contains also Condorcet, and a book of Accounts sent you by Col. Carrington.
I have red. your favor of the 27 Ult. I hope this will find you fully restored to health. The interruption of it which I did not know before accounts for that in the papers begun in defence of the Constitution. I shall now look for [a] continuation. The papers published here under the ti[tle] of Publius are not additional to those in the 2 Vol [Federalist] but a continuation of the Newspaper publication [of] the same. Yours Always & most affetly
Js. Madison Jr
 